EXHIBIT 10.1

AMENDMENT NO. 4 TO

PURCHASE AND SALE AGREEMENT

THIS AMENDMENT NO. 4 TO PURCHASE AND SALE AGREEMENT (“Amendment No. 4”) made and
entered into effective as of July 21, 2017 (the “Effective Date”) amends that
certain PURCHASE AND SALE AGREEMENT dated August 25, 2016, and those certain
Amendments to Purchase and Sale Agreement dated January 22, 2017, March 22, 2017
and May 22, 2017 (collectively, the “Agreement”) by and between PDC TN/FL, LLC,
a Delaware limited liability company (the “Purchaser”), and Dover Motorsports,
Inc., a Delaware corporation, and Nashville Speedway, USA, Inc., a Delaware
corporation (collectively, the “Seller”).

WITNESSETH:

WHEREAS, the parties desire a thirty (30) day extension of the Agreement in
order to finalize new agreements relative to a restructured transaction
involving the sale of a portion of the Real Property and an option for an
additional portion of the Property; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

  1. Terms not otherwise defined herein shall have the meaning ascribed to them
in the Agreement.

 

  2. Purchaser and Seller shall negotiate in good faith relative to new
agreements for (1) the sale of 150 acres of the Real Property for a purchase
price of $35,000 per acre, and (2) an option for three (3) years on an
additional 150 acres for a purchase price of $55,000 per acre, all on terms and
conditions reasonably acceptable to the parties.

 

  3. Earnest Money in the amount of $750,000 has previously been deposited and
will be applied against the purchase price of the first 150 acres described
above or refunded to Purchaser if agreements acceptable to both parties are not
executed within the next thirty (30) days.

 

  4. To facilitate execution, this Amendment No. 4 may be executed in as many
counterparts as may be required; and it shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more such counterparts. All
counterparts shall collectively constitute a single agreement. Execution
evidenced by facsimile signature and/or PDF signature shall be deemed an
original for all purposes.

 

  5. Except as modified above, the terms and conditions of the Agreement shall
continue in full force and effect.

SIGNATURES ON FOLLOWING PAGE.

 

1



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 4.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4
effective as of the Effective Date.

 

PURCHASER:     PDC TN/FL, LLC,     a Delaware limited liability company     By:
 

/s/ Whitfield Hamilton

      Whitfield Hamilton, Local Partner SELLER:     NASHVILLE SPEEDWAY, USA,
INC.,     a Delaware corporation     By:  

/s/ Klaus M. Belohoubek

      Klaus M. Belohoubek,       Senior Vice President –General Counsel    
DOVER MOTORSPORTS, INC.,     a Delaware corporation     By:  

/s/ Klaus M. Belohoubek

      Klaus M. Belohoubek,       Senior Vice President –General Counsel

 

2